       Case 1:20-cv-00571-LTS-SDA Document 58 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             9/7/2021
 Alphonso Syville,

                                 Plaintiff,
                                                               1:20-cv-00571 (LTS) (SDA)
                     -against-
                                                               ORDER
 City of New York et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Tuesday, September 21,

2021, at 12:00 p.m. to discuss the status of this action. At the scheduled time, the parties shall

each separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

       Plaintiff is reminded that his Amended Complaint is past due (see 5/3/2021 Memo

Endorsement, ECF No. 49 (extending deadline to August 16, 2021)) and that failure to file an

Amended Complaint and/or appear for the September 21, 2021 conference may result in the

imposition of sanctions up to and including a recommendation to the District Judge that this

action be dismissed for failure to prosecute. See Fed. R. Civ. P. 41(b).

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff. In addition, a copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               September 7, 2021

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
